MADDOX, Justice
(concurring specially).
I concur in that portion of the judgment that affirms the trial court’s dismissal of the bad faith claim. I concur in that portion of the judgment reversing as to the contract and conspiracy claims only because the case is here on summary judgment. I was almost persuaded that the appellant had failed to demonstrate that there were triable issues on either claim, but on reflection, I believe that the appellant should be allowed to attempt to establish his claims. I think, however, that the ultimate disposition of the case will have to be determined on contract principles. On this record, I cannot say that appellant may not be able to establish his claims; therefore, I concur in the judgment.